92 F.3d 701
UNITED STATES of America, Plaintiff,v.James B. McDOUGAL;  Jim Guy Tucker;  Susan H. McDougal;  Defendants.REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS;Radio-Television News Directors Association;  CapitolCities/American Broadcasting Companies;  Cable News Network,Inc.;  National Broadcasting Company, Inc.;  CBS, Inc.;Movants-Appellants,v.DOW JONES AND COMPANY, INC.;  Movant,William Jefferson Clinton, The President of the UnitedStates in his official capacity, InterestedParty-Appellee.UNITED STATES of America, Plaintiff,v.James B. McDOUGAL;  Jim Guy Tucker;  Susan H. McDougal;  Defendants.REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS;Radio-Television News Directors Association;  CapitolCities/American Broadcasting Companies;  Cable News Network,Inc.;  National Broadcasting Company, Inc.;  CBS, Inc.;  Movants,v.DOW JONES AND COMPANY, INC.;  Movant,William Jefferson Clinton, The President of the UnitedStates in his official capacity, Interested Party-Appellee,Citizens United, Interested Party-Appellant.
Nos. 96-2606, 96-2671.
United States Court of Appeals,Eighth Circuit.
Aug. 12, 1996.

Appeals from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FLOYD R. GIBSON and MAGILL, Circuit Judges.
PER CURIAM.


1
Before this court are appeals from a final order of the United States District Court for the Eastern District of Arkansas granting a motion for a protective order filed by President William Jefferson Clinton and denying appellants access to a videotape of President Clinton's deposition testimony.  United States v. McDougal, No. LR-CR-95-173, --- F.Supp. ----, 1996 WL 466587 (E.D. Ark.  June 11, 1996).  For reasons that will be stated in an opinion to follow, we affirm the district court's denial of access to the videotape.